Citation Nr: 1445954	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-49 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This issue has previously been remanded in February 2014 for additional development, and the case now returns to the Board for final appellate review.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and, therefore, exposure to an herbicide agent is presumed.

2.  Hypertension is not related to any disease, injury, or incident in service, to include herbicide exposure, was not manifested within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus have, not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2007 letter sent by the RO to the Veteran advised him of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With regard to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records and pertinent  treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's service treatment records, service personnel records, post-service VA and private records have been obtained and considered.  An August 2014 Report of General Information indicates that records that had been requested from the Hines VA Medical Center, which were dated for the period from 1995 to 2001, did not exist.

In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.   In this regard, the Veteran was asked to complete additional authorization forms to allow VA to obtain records from specific private treatment providers in April 2014.  However, the Veteran did not respond to this letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a VA examination in May 2014 in order to adjudicate his claim for service connection.   In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the February 2014 remand directives by requesting that the Veteran submit appropriate authorization forms to obtain specific private treatment records, requesting specific VA treatment records and affording the Veteran a VA examination, and, as such, that no further action is necessary in this regard.   See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that the VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Analysis

The Veteran claims that his hypertension is a result of herbicide exposure in service and/or is secondary to his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claim after this date, the amended regulations apply.  Such provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The diseases presumptively associated with herbicide exposure include chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent as to any complaints, treatments, or diagnosis of hypertension.   A July 1971 service discharge examination found the Veteran's blood pressure to be 134/78.

Post-service treatment records reflect the diagnosis and treatment of hypertension beginning in April 1995.  

In a June 2007 VA examination, the examiner opined that the Veteran's hypertension was "not from or aggravated" by his diabetes mellitus "at this time."

An April 2010 VA diabetes mellitus VA examination report reflects the Veteran's reports of hypertension since the 1970s.  No etiological opinion as to hypertension was offered.

A May 2014 VA examination report notes the Veteran's reports that he had been diagnosed with hypertension in 1971.  The examiner stated that the claims file was silent for treatment of high blood pressure prior to 1995 and that there was no other medical record available prior to this date to support the Veteran's contention that he was diagnosed with hypertension in 1971.  After a physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event or illness as the Veteran had denied having any high or low blood pressure while in service.  The examiner further reasoned that the Veteran's hypertension was less likely than not related to herbicide exposure as such was not presumptively related diagnosis to herbicides.  

The May 2014 VA examiner added that it was not possible to objectively conclude that the Veteran's hypertension was diagnosed within one year of separation from service because there was no objective evidence to support this claim.  Although the Veteran claims to have been diagnosed with hypertension in 1971, the examiner noted that a progress note from a primary care attending physician in April 2001 stated that the Veteran had hypertension for 20 years prior to April 2001.  The examiner also opined that the Veteran has more likely than not essential hypertension, which means that there is no clear secondary cause.  The examiner also noted that there was no underlying diabetic nephropathy that might aggravate hypertension control.  

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the Board notes that the Veteran's hypertension is not a disease for which service connection may be granted due to herbicide exposure.  In addition, the clinical evidence of record fails to show that the Veteran manifested hypertension to a degree of 10 percent within the one year following his active duty service discharge in July 1971.  In this regard, the Veteran' service treatment records are negative for such disease.  Although the Veteran has alleged that he was diagnosed with hypertension within one year of service discharge, the first post-service clinical evidence of hypertension in the record was in 1995.  As such, presumptive service connection based upon herbicide exposure and/or as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, while the medical evidence of record shows that the Veteran has a diagnosis of hypertension, probative evidence of record fails to demonstrate that such hypertension is related to his service or service-connected diabetes mellitus.  In this regard, the Board places great probative weight on the May 2014 VA examiner's opinion that the Veteran's hypertension was less likely than not related to his service or his service-connected diabetes mellitus as the service treatment records were negative for hypertension, that the clinical evidence of record does not support the Veteran's contention that he was diagnosed with hypertension within one year of service discharge and that there was no clear secondary cause for essential hypertension.  The Board notes that essential hypertension, which the VA examiner identified the Veteran has suffering from, is defined as hypertension occurring without discoverable organic cause.  See Dorland's Illustrated Medical Dictionary, 31st Ed.  The examiner also opined that the Veteran's diabetes mellitus was diagnosed in 1987, that the Veteran had claimed his hypertension began in 1971, and that the diabetes mellitus could not therefore have caused the hypertension and that there was no underlying diabetic nephropathy that might aggravate hypertension control.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.   See Nieves-Rodriguez, supra; Stefl, supra.   Accordingly, as the probative evidence of records demonstrates that the current hypertension is not related to service and/or service-connected diabetes mellitus service connection is not warranted.  There is no contrary opinion of record.

In addition, the Board notes that the June 2007 VA examiner found that the Veteran's hypertension was not from or aggravated by his diabetes mellitus.  This opinion, however, contained no rationale.  See Id.  This opinion is therefore afforded no probative weight.

In reaching these conclusions, the Board acknowledges the Veteran's contentions that his hypertension was caused or aggravated by his service and/or service-connected diabetes mellitus.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension, service and/or his service-connected diabetes mellitus is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and determination of etiology of hypertension requires the interpretation of results found on physical examination and knowledge of the cardiovascular and genitourinary systems.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  Moreover, as will be discussed below, the Board finds the Veteran's statements regarding the onset of his hypertension to not be credible.

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his service or his service-connected diabetes mellitus and his current hypertension.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the current nature of the Veteran's hypertension.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has stated that he was diagnosed with hypertension within one year of service discharge.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran has alleged that he was diagnosed with hypertension within two months of service discharge and that he had been treated for hypertension intermittently since that time.  However, an April 2001 VA treatment note indicated that he was a new patient and that he had reported suffering from hypertension for 20 years (i.e. since 1981).   Such statements were made for the purposes of treatment, many years before the filing of the instant claim, and are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F. Supp. 2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").   The Veteran's reports regarding the onset of his hypertension are found to not be credible.  Consequently, the Board assigns no probative weight to such statements.

Therefore, the Board finds that hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service and/or service-connected diabetes mellitus.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected DM, is denied.



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


